Citation Nr: 1432049	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-18 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability and, if so, if service connection should be granted.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to May 1969 and from October 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2010, the Veteran presented testimony at a personal hearing before the Board.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA and VBMS paperless claims processing systems. 


FINDINGS OF FACT

1.  Service connection for a low back disability was denied in an unappealed February 1997 rating decision.  The claim was again denied on the basis of no new and material evidence having been submitted to reopen the claim for service connection for a low back disability in an unappealed November 2002 rating decision.  Those decisions are final.  

2.  The Veteran has submitted new and material evidence to both reopen the claim and establish a nexus to service.

3.  There is competent evidence of a nexus between the post service diagnosis of bilateral hearing loss disability and in-service noise exposure.

4.  There is competent evidence that the Veteran has PTSD, which has been attributed to an in-service stressor that has been corroborated.


CONCLUSIONS OF LAW

1.  The rating decisions of February 1997 and November 2002 are final, and new and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The criteria for entitlement to service connection for a psychiatric disorder, diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Because the determinations below grant the Veteran's service connection claims on the merits, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.

The Veteran is seeking service connection for the three disabilities listed on the title page.  Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Low Back Disability

The Veteran's original claim for service connection for a low back disability was denied in an unappealed February 1997 rating decision.  The basis for the denial was that the Veteran's back disability was not incurred in or aggravated by service and was not proximately due to the service-connected left knee disability.  The Veteran sought to reopen the claim in August 2001.  In a November 2002 rating decision, the RO determined the Veteran had not submitted new and material evidence to reopen the claim.  The Veteran did not appeal that decision.

The Veteran again sought to reopen the claim in May 2007.  The evidence received since the November 2002 rating decision includes an October 2007 letter from a private physician, who concluded that the Veteran's low back disability was related to the Veteran's experiences in service.  This evidence is new and material.   Therefore, the claim is reopened.

As such, the question is whether the evidence supports that the Veteran's low back disability is related to his military service.  As described above, a private physician has attributed the Veteran's low back disability, variously diagnosed, to service.  There is no competent evidence to refute this opinion.  Given the foregoing, the Board concludes that the evidence supports the Veteran's claim for service connection for a low back disability as having been incurred in service.   

Bilateral Hearing Loss:

There is sufficient evidence show that the Veteran has been diagnosed as having bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2013) (defining a hearing loss disability) .  There is also competent and credible evidence that the Veteran experienced in-service noise exposure without the use of hearing protection.  38 U.S.C.A. § 1154(a).  In terms of service nexus, in the October 2007 letter from the private physician, he attributed the Veteran's current bilateral hearing loss disability to the in-service noise exposure.  Given the foregoing, the Board concludes that the evidence supports the Veteran's claim for service connection for bilateral hearing loss.  

PTSD:

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2013).  

The Veteran essentially contends that he was exposed to a fire on the USS Diamond Head, which frightened him and caused him to develop PTSD.  In the October 2007 letter from the private physician, he diagnosed the Veteran with PTSD and attributed it to the Veteran's experiences in service.  The RO had denied the claim based upon a finding that the Veteran's stressor of a more severe fire on the ship had not occurred.  (The ship's logs confirmed a fire in September 1967 that was contained in approximately two minutes.)  However, the Veteran has submitted multiple statements from individuals who served with him on the USS Diamond Head, and they all corroborated the Veteran's description of a larger fire that occurred in September 1967.  Thus, the Board finds that the Veteran's stressor has been corroborated.  This means that the Veteran has a diagnosis of PTSD based upon a verified in-service stressor.  Accordingly, service connection for PTSD is granted.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for a psychiatric disorder, to include PTSD is granted.  



______________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


